DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims priority from provisional application 62277713 filed January 12, 2016. 
Status of Claims
	Claims 1-12 and 19-41 are pending. 
	Claims 1-12, 20, 22-26, and 28-41 have been withdrawn from consideration. 
	Claims 13-18 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Frantzen in view of Rubinsky et al. (US 2016/0287867, hereinafter “Rubinsky”).
Regarding Claim 19, Frantzen discloses an implantable device (Figure 3A) having a cathode region (Figure 3B, lead wire 32b) and a sacrificial anode region (Figure 3B, lead wire 32a and uninsulated anode section 34a), and an antenna region (region of 32a adjacent 34a), the implantable device comprising a first configuration (Figure 1A), and a second configuration (Figure 1B) where electrolytic degradation of the sacrificial anode region transforms the implantable device from the first configuration to the second configuration (Column 4, lines 46-61) and where the electrolytic degradation occurs upon the formation of an electrolytic cell (Column 4, lines 32-45) comprising a diode (as the electrolytic cell is formed where ions move from the anode to the cathode, it would be considered a diode) and a capacitor (Figure 2 where elements 26 define a two terminal electrical component serving as a capacitor when paired with the power source) and being formed when the antenna region remotely receives energy (from power source, 27) for forming the electrolytic cell.  

In the same field of implants, Rubinsky teaches an electrolytic cell used within the body with an electrolytic pad (Figure 5, 105) that serves as an antenna for electrical energy that can be delivered wirelessly (as seen in Figure 5 and described in [0044]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the wired configuration of Frantzen with the wireless energy supply and antenna to form an electrolytic cell as is taught by Rubinsky in order to form a system that is less cumbersome to install and would be more readily moveable and deployable without concern for a loose wire or lost connection. 
Regarding Claim 21, Frantzen in view of Rubinsky discloses that the implantable device of claim 19, and Frantzen further discloses where the implantable device is a stent (abstract) where the first configuration is a first diameter (Figure 1A) and the second configuration is a second diameter (Figure 1B).
Regarding Claim 27, Frantzen in view of Rubinsky discloses the implantable device of claim 19, and Frantzen further discloses where the sacrificial anode region comprises an electrically uninsulated subsection (32a) of a structural member (32) of the device.

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.
Please note:  arguments citing amendments made are directed to withdrawn Claim 1, which the examiner believes to be a typographical error.  Arguments will be responded to as if they were directed to independent Claim 19.  

.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE L NELSON/           Examiner, Art Unit 3774       


/JERRAH EDWARDS/           Supervisory Patent Examiner, Art Unit 3774